Case: 17-15637   Date Filed: 08/24/2018   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-15637
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:17-cv-00182-RH-CAS



LARRY M. WYNN,

                                                            Plaintiff-Appellant,


                                  versus

POSTAL SERVICE,
COURT CLERK,
PRISON AUTHORITIES,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                      _______________________

                            (August 24, 2018)

Before JORDAN, BRANCH and BLACK, Circuit Judges.
                Case: 17-15637       Date Filed: 08/24/2018       Page: 2 of 5




PER CURIAM:

       Larry Wynn, a prisoner proceeding pro se, appeals the sua sponte dismissal

of his 42 U.S.C. § 1983 action. He raises two issues. First, Wynn contends the

district court abused its discretion in dismissing his complaint for abuse of judicial

process because the cases he failed to list on the complaint form did not fall within

the scope of the disclosure requirements. Second, Wynn asserts the failure to

deliver his mail alleged in his complaint is sufficient to show a reckless and callous

indifference to his rights and, therefore, sufficient to state a claim under § 1983.

After review,1 we affirm.

       The district court did not abuse its discretion in dismissing Wynn’s

complaint for abuse of judicial process because he repeatedly refused to accurately

disclose his prior litigation history. Under 28 U.S.C. § 1915, “[a] finding that the

plaintiff engaged in bad faith litigiousness or manipulative tactics warrants

dismissal.” Attwood v. Singletary, 105 F.3d 610, 613 (11th Cir. 1997). In

addition, a district court may impose sanctions if a party knowingly files a pleading

that contains false contentions. Fed. R. Civ. P. 11(c)(3). Although pro se

pleadings are held to a less stringent standard than pleadings drafted by attorneys, a


       1
         We review the district court’s imposition of sanctions pursuant to 28 U.S.C. § 1915 for
abuse of discretion. Attwood v. Singletary, 105 F.3d 610, 612 (11th Cir. 1997). We review
dismissal for failure to state a claim de novo, applying the same standard as the district
court. Redland Co., Inc. v. Bank of Am. Corp., 568 F.3d 1232, 1234 (11th Cir. 2009).
                                                2
               Case: 17-15637     Date Filed: 08/24/2018    Page: 3 of 5


plaintiff's pro se status will not excuse mistakes regarding procedural rules.

McNeil v. United States, 508 U.S. 106, 113 (1993).

      Notably, Wynn had multiple opportunities to amend his disclosures. The

magistrate judge issued a report and recommendation (“R&R”), requiring Wynn to

file an amended complaint because his allegations regarding his prior litigation

history were seemingly false. The magistrate judge further advised Wynn that

failing to accurately disclose his prior litigation history would result in dismissal of

the suit. Over Wynn’s objections, the district court adopted the R&R. Wynn was

directed two additional times to file an amended complaint and to show good cause

why his case should not be dismissed for failing to honestly disclose his prior cases

in the initial complaint. And each time, Wynn was warned that failure to comply

would result in a recommendation to dismiss the case. Wynn did not amend his

complaint. The magistrate judge then issued an R&R recommending dismissal of

the suit for abuse of judicial process, which the district court adopted.

      On appeal, Wynn asserts that none of his prior cases fall within the scope of

the complaint form’s disclosure requirements. We disagree and, to illustrate our

disagreement, will discuss one case Wynn failed to disclose. In 1999, Wynn filed

a federal petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in the

United States District Court for the Middle District of Florida. That suit falls

squarely within the complaint form’s disclosure requirements. The complaint form


                                           3
               Case: 17-15637     Date Filed: 08/24/2018     Page: 4 of 5


requires prisoners to list all other actions filed in federal court which either

challenge a conviction or otherwise relate to the conditions of confinement. A

§ 2254 habeas petition is a challenge to a conviction. Therefore, Wynn’s argument

that this petition—which he was given multiple opportunities to disclose—falls

outside the scope of the complaint form’s disclosure requirements, is without

merit. The district court did not abuse its discretion in dismissing Wynn’s

complaint for abuse of judicial process.

      Alternatively, the district court correctly concluded that Wynn’s complaint

failed to state a claim. To prevail on a civil rights action under 42 U.S.C. § 1983, a

plaintiff must show that he was deprived of a federal right by a person acting under

color of state law. Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir.

2001). But a state official’s mere negligent conduct, even if it causes injury, does

not constitute an actionable deprivation under § 1983. Daniels v. Williams, 474

U.S. 327, 328 (1986).

      Here, Wynn’s complaint alleges that one of the defendants failed to deliver

his mail. As the district court correctly noted, that allegation meaningfully differs

from an allegation that one of the defendants intended to cause Wynn harm or was

recklessly or deliberately indifferent towards the delivery of his mail. Although

the district court told Wynn that his complaint needed to allege more than

negligence and gave him multiple opportunities to amend, Wynn never did.


                                            4
              Case: 17-15637    Date Filed: 08/24/2018   Page: 5 of 5


Because Wynn’s allegation, taken as true and liberally construed, alleges only

negligence, his complaint fails to state a claim for which relief can be granted

under § 1983. Daniels, 474 U.S. at 328. Accordingly, the district court did not err

in dismissing Wynn’s complaint for failure to state a claim.

      AFFIRMED.




                                         5